TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00416-CV
                                     NO. 03-20-00425-CV
                                     NO. 03-20-00583-CV



                               McKenna Lynn Kuhr, Appellant

                                                v.

                                    Ronald Smith, Appellee


                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
                       NOS. C-1-PB-16-000575 & C-1-PB-19-001840
                 THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               In cause numbers 03-20-00416-CV, 03-20-00425-CV, and 03-20-00583-CV,

consolidated for purposes of briefing and consideration, appellant McKenna Lynn Kuhr has filed

a Rule 24.4 motion for review of the probate court’s order on her motion to suspend enforcement

(suspension order). See Tex. R. App. P. 24.4.

               Pending our review of the Rule 24.4 motion, Kuhr requests that we temporarily

stay the suspension order. We grant her request for temporary relief in part, limiting the stay to

the portions of the order that require: (i) oil-and-gas companies, production companies, and any

others to pay to appellee Ronald Smith one-third of the royalty payments on mineral interests

that were owned by Terry Smith on the date of her death, and (ii) Kuhr to estimate the total value
of personal property in her possession that belonged to Terry Smith and to “deliver to

Ronald Smith items that, by [Kuhr]’s estimate, fairly constitute a value of one-third of the total

value.” See id. R. 24.4(c) (authorizing appellate court to issue temporary orders to preserve

parties’ rights). We otherwise deny her request for a temporary stay pending this Court’s

resolution of her motion.

               It is so ordered March 26, 2021.



Before Justices Goodwin, Triana, and Kelly




                                                  2